FILE COPY




                                   No. 07-13-00341-CR


Roger Duane Stone                            §     From the 316th District Court
 Appellant                                           of Hutchinson County
                                             §
v.                                                 May 15, 2015
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 15, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo